Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Application is a DIV of Application No. 15/558,842 issued as U.S. Patent No. 10,815503.
	Applicant’s amendment filed 12/15/2021 is acknowledged.
	The rejection of claims 2, 4, 7, 9 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
	The rejection of claim 10 under 35 U.S.C 101 (use claim) is withdrawn per claim amendment.
	Claims 2, 4, 7, 9 have been amended.
	Claims 11-15 have been added.
	Claims 1-15 are being considered on the merits.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(Biotechnol. Bioeng. 43: 1124-1130 (1994), hereinafter R1) in view of Merkel et al. (US 4, 700,000; hereinafter R2).
Claim 1 is limited to a composition comprising at least 85 wt.% of calcium salts of carboxylic acids including calcium propionate, calcium acetate and calcium succinate. Dependent claims are limited to the weight ratios of said salts.
Claim 10 has been amended. Claim 10 is limited to a method comprising adding the propionate salt product to feed and/or food in an amount effective for the preservation of the feed and/or food. 
New claims 11-15 are limited to percentages of calcium salts of carboxylic acids, propionate, acetate and succinate. Claim 15 recites that the product is a solid particulate material. 
R1 discloses a propionate production method that produces a mixture of propionate, acetate and succinate. 
Claim 1 - R1 discloses compositions comprising propionate, acetate and succinate having various concentration of propionate, acetate and succinate. (page 1128, Table I). 
Claim 3, 4, 6, 7, 11, 12-14 - Table I shows that the composition comprises about 64 wt.% propionate, about 23 wt.% acetate and about 13 wt.% succinate on a dry weight basis. (Table 1, third row data). The concentration ranges of propionate, acetate and succinate presently claimed include the concentrations depicted in Table 1. 
Claim 2, 11- Based on Table I, the mixture comprises at least 95 wt.% (dwb) of the calcium salts of the carboxylic acids. 
R1 also discloses that the fermentation rate and product yields increase with increasing nutrient level. (page 1128, left hand passage below Table I). Therefore, the 
R1 also discloses that the fermented product if dried; may be added to foods for preservation purposes. (last par., Conclusions and Recommendations)
New claim 10 recites the addition of the propionate salt product for preservation of feed and/or food. It is noted that the use of calcium propionate as an anti-mold (antifungal) agent is a well-known practice in the food/feed industry. When a bag of sliced bread is opened, the first odor impression is that of calcium propionate. 
However, R1 is generally silent to a composition of calcium salts of carboxylic acids.
R2 discloses how propionate can be precipitated by calcium ions using calcium hydroxide. 
It is noted that claims 8 and 9 recite acetate and succinate salt concentrations below the concentrations disclosed by R1, however, given the propionate, acetate and succinate composition of R1, any one of the anions would have been concentrated leaving the other two anions in lower concentrations in the composition. In other words, the molar ratio of the carboxylate anions would have changed under various fermentation conditions. The presently claimed composition of carboxylate anions is a description of a composition that have been produced under a subset of fermentations described by R1. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce a composition comprising calcium salts of propionic, acetic and succinic acids by a fermentation process similar to R1 process and . 
Claims 10 is rejected rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(Biotechnol. Bioeng. 43: 1124-1130 (1994), hereinafter R1) and Merkel et al. (US 4, 700,000; hereinafter R2), further in view of Mays et al. (US 4,790,080, hereinafter R3)
Amended claim 10 is limited to a method for preserving feed or food material by using a propionate salt product.
R3 clearly discloses that salt forms of propionic acid such as calcium or sodium propionate are used as preservatives in food products to inhibit fungal growth. (col. 1, 2. Background Art). 
Therefore, the use of calcium propionate for feed and/or food preservation would have been a conventional practice in the art. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not persuasive.
	1.	Applicant argues that claim 1 is a propionate salt product having at least 85 wt.% of calcium salts of carboxylic acid, comprising calcium propionate, calcium acetate, and calcium succinate; produced by a process comprising producing bacterial 
	a.	Claim 1 is limited to a product, as such it does not matter how it is produced as long as it is a composition comprising the calcium salts of propionic acid, acetic acid and succinic acid.
	b.	The rejection is an obviousness rejection. In an obviousness rejection, what is implied to one of ordinary skill in the art should be considered. The primary reference clearly teaches of producing a fermentation broth comprising 64 wt.% propionate, about 23 wt.% acetate and about 13 wt.% succinate; on a dry weight basis (R1 at table 1, third row data).  Primary reference also clearly discloses that a 6N NaOH is used to control the reactor pH. This means that propionate, acetate and succinate are in the form of a sodium salt. Furthermore, R1 discloses that the fermented whey broth containing propionate can be dried (solid product) and sold as an ingredient for food use. R1 adds that Calcium propionate production from whey permeate using the bioreactor would be economically attractive. (last par. of the conclusions and recommendations)
		Therefore, motivation for producing a mixture of propionate, acetate and succinate in the form of a calcium salt is set forth by R1. The dried product, regardless of how it is produced, comprises 64% propionate, 23% acetate and 13% succinate; totaling 100% mixture of three salts on a dry weight basis. 
		R1 points to the production of a calcium salt, once this is disclosed, producing a calcium salt would have been motivated and well within one’s ordinary skill 
		As mentioned supra, the rejection is an obviousness rejection and every single limitation is not supposed to be disclosed by the references. To this end, the secondary reference (R2) teaches of producing calcium propionate by using calcium hydroxide. Since R1 teaches of controlling the pH of the broth by adding 6N NaOH, It would have been obvious to use calcium hydroxide or calcium carbonate, when a calcium salt is desired. 
	2.	Applicant argues the secondary reference does not teach the production of propionate by fermentation.
	a.	The secondary reference is a teaching reference. It teaches the use of calcium hydroxide to convert propionic acid to calcium propionate. This secondary reference does not have to teach what is disclosed by the primary reference. 
	3.	Applicant argues that the effluents of the bioreactor are solutions comprising lactose, propionic acid, acetic acid and succinic acid.
	a.	The composition of claim 1 also may contain impurities. If it comprises 85% of calcium salts, it may contain about 15% impurities, assuming no moisture in the product. 
	b.	The effluent of the bioreactor as disclosed by R1 comprises sodium salts of the mentioned acids, due to the fact that 6N NaOH is being used to neutralize the acids. 
	4.	Applicant argues that nowhere in R1 it is suggested that the acids in the effluent are converted to calcium salts.

	b.	As an additional ref., US 4,794,080 clearly discloses that salt forms of propionic acid such as calcium or sodium propionate are used as preservatives in food products to inhibit fungal growth. (Background art). Regarding the use of calcium hydroxide in a fermentation process for producing calcium propionate, US 4,794,080 teaches that the divalent inorganic metal oxides appear to function better as a pH control agent that monovalent cation hydroxides. 
	5.	Applicant argues that the secondary reference does not disclose a fermentation process and the production of calcium propionate is a purely chemical process.
	a.	The secondary ref. is only used as teaching reference in order to teach the conversion of propionic acid to a calcium salt. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex 
		No claims are allowed. 

		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791